Case 3:21-cv-08459-MAS-DEA Document 6-1 Filed 04/30/21 Page 1 of 4 PageID: 290




Silvia M. Medina
FENWICK & WEST LLP
902 Broadway, Suite 14
New York, NY 10010
Telephone: (212) 430-2600
Email: silvia.medina@fenwick.com

Attorneys for Defendant Cloudflare, Inc.



                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY



MON CHERI BRIDALS, LLC, and MAGGIE                       Civil Action No.
SOTTERO DESIGNS, LLC,                                    3:21-cv-08459-MAS-DEA

                      Plaintiffs,                       DECLARATION OF SAPNA MEHTA
                                                        IN SUPPORT OF DEFENDANT
               v.                                       CLOUDFLARE, INC.’S MOTION TO
                                                        SEAL
CLOUDFLARE, INC., a Delaware corporation; and
DOES 1 - 10, Inclusive,

                      Defendants.


       I, Sapna Mehta, hereby declare pursuant to 28 U.S.C. § 1746 as follows:

       1.      I am an associate at Fenwick & West LLP, counsel for Defendant Cloudflare, Inc.

(“Cloudflare”) in Case No. 3:19-cv-01356-VC pending in the United States District Court for the

Northern District of California. I am a member of the bars of the State of California and of the

District of Columbia. I submit this declaration in support of Cloudflare’s Motion to Seal. I have

personal knowledge of the statements in this declaration.

       2.      In support of its Opposition to American Bridal and Prom Industry Association,

Inc.’s Motion to Quash Subpoenas, Cloudflare submitted as an exhibit a document that Plaintiffs

produced in the underlying case at MCMS 06875. That document is Exhibit 6 to the Declaration



                                                1
Case 3:21-cv-08459-MAS-DEA Document 6-1 Filed 04/30/21 Page 2 of 4 PageID: 291




of Sapna Mehta in Support of Opposition to American Bridal and Prom Industry Association,

Inc.’s Motion to Quash Subpoenas. Plaintiffs designated that document as “CONFIDENTIAL”

under the Protective Order entered by the Court in the underlying case at Mon Cheri Bridals,

LLC v. Cloudflare, Inc., Case No. 3:19-cv-01356-VC (N.D. Cal. Apr. 17, 2020), Dkt. 77.

Cloudflare described that document on page three of its opposition brief.

       3.      Given Plaintiffs’ designation, Cloudflare filed a redacted version of its opposition

brief (Dkt. 4) and temporarily filed under seal an unredacted version of its brief and a copy of

Exhibit 6 (Dkt. 5). Cloudflare submits the following index in accordance with Local Civil Rule

5.3(c)(3):

 Material               Basis for Sealing       Clearly Defined        Why a Less Restrictive
                                                and Serious Injury     Alternative to the Relief
                                                that Would Result      Sought is Not Available
                                                if the Relief is Not
                                                Granted

 Defendant              Cloudflare filed the    Cloudflare is          Cloudflare seeks to seal a
 Cloudflare, Inc.’s     information under       unaware of any         limited portion of its
 Opposition to          seal in light of        clearly defined and    opposition brief—
 American Bridal        Plaintiffs’             serious injury that    one sentence on page 3
 and Prom Industry      designation of the      would result if the    that describes the
 Association, Inc.’s    information as          information is not     document.
 Motion to Quash        “CONFIDENTIAL”          sealed.
 Subpoenas at page      under the Protective
 3, first paragraph     Order entered by the
 (Dkt. 4 (redacted)     Court in the
 and 5 (unredacted))    underlying case.
 Exhibit 6 to the       Cloudflare filed the    Cloudflare is          Cloudflare lacks
 Declaration of         information under       unaware of any         knowledge as to what
 Sapna Mehta in         seal in light of        clearly defined and    portion of the document
 Support of             Plaintiffs’             serious injury that    submitted as Exhibit 6
 Opposition to          designation of the      would result if the    Plaintiffs claim is
 American Bridal        information as          information is not     confidential and thus filed
 and Prom Industry      “CONFIDENTIAL”          sealed.                the document under seal in
 Association, Inc.’s    under the Protective                           its entirety.
 Motion to Quash        Order entered by the
 Subpoenas (Dkt. 4-     Court in the
 7 and Dkt. 5-1)        underlying case.


                                                 2
Case 3:21-cv-08459-MAS-DEA Document 6-1 Filed 04/30/21 Page 3 of 4 PageID: 292




       I declare under penalty of perjury that the foregoing is true and correct. Executed on the

30th day of April,2021.



                                                  By p A h n
                                                         Sapna Mehta
Case 3:21-cv-08459-MAS-DEA Document 6-1 Filed 04/30/21 Page 4 of 4 PageID: 293




                                CERTIFICATE OF SERVICE

       I hereby certify that on April 30, 2021, I electronically filed the foregoing with the Clerk

of the Court using the CM/ECF system, which will send notification of such filing to all counsel

of record.

                                                        /s/ Silvia M. Medina
                                                     Silvia M. Medina




                                                 4
